Exhibit 10.1


Name of Executive:     Michael J. Potts
Position:
Chief Risk Officer and
Executive Vice President

Fiscal Year 2018 Base Salary:    $260,000


Initial Term:     Effective date through March 31, 2018
Renewal Periods are:    1 Year
Post-Change of Control Renewal Period is:     2 Years


Severance Multiplier is:    1x
Post-Change of Control Severance Multiplier is:    2x


EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT
This Executive Employment and Severance Agreement (“Agreement”) is between the
Executive named above (“Executive”), on the one hand, and Orion Energy Systems,
Inc. (“Orion” and, together with its subsidiaries, the “Company”), on the other.
WHEREAS, the Executive is employed by Orion in a key employee capacity and the
Executive’s services are valuable to the conduct of the business of the Company;
WHEREAS, Orion and Executive desire to specify the terms and conditions on which
Executive will continue employment on and after the effective date of this
Agreement, and under which Executive will receive severance in the event that
Executive separates from service with the Company; and
WHEREAS, Orion and Executive intend that this Agreement shall supersede and
replace the current Executive Employment and Severance Agreement, dated as of
February 21, 2008, as amended by the Letter Agreement, effective December 1,
2012, between Orion and Executive (the “Prior Agreement”).
NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:
1.Effective Date; Term. This Agreement shall become effective on April 1, 2017
(the “Effective Date”) and continue until the end of the initial term set forth
above. Thereafter, the Agreement shall renew automatically for successive
renewal periods as set forth above unless and until either party provides
written notice to the other party of the intent not to renew the Agreement at
least ninety (90) days prior to the end of any term. Notwithstanding the
foregoing, if a Change of Control occurs prior to the end of any term, the
Agreement shall be automatically extended for the post-Change of Control renewal
period set forth above beginning on the date of the Change of Control.
Expiration of this Agreement will not affect the rights or obligations of the
parties hereunder arising out of, or relating to, circumstances occurring prior
to the expiration of this Agreement, which rights and obligations will survive
the expiration of this Agreement.
2.    Definitions. For purposes of this Agreement, the following terms shall
have the meanings ascribed to them:


4833-5700-8452.5

--------------------------------------------------------------------------------





(a)    “Accrued Benefits” shall mean the following amounts, payable as described
herein: (i) all base salary for the time period ending with the Termination
Date; (ii) reimbursement for any and all monies advanced in connection with the
Executive’s employment for reasonable and necessary expenses incurred by the
Executive on behalf of the Company for the time period ending with the
Termination Date; (iii) any and all other cash earned through the Termination
Date and deferred at the election of the Executive or pursuant to any deferred
compensation plan then in effect; and (iv) all other payments and benefits to
which the Executive (or in the event of the Executive’s death, the Executive’s
surviving spouse or other beneficiary), including those provided pursuant to
Exhibit A attached hereto, is entitled on the Termination Date under the terms
of any benefit plan of the Company, excluding severance payments under any
Company severance policy, practice or agreement in effect on the Termination
Date. Payment of Accrued Benefits shall be made promptly in accordance with the
Company’s prevailing practice with respect to clauses (i) and (ii) or, with
respect to clauses (iii) and (iv), pursuant to the terms of the benefit plan or
practice establishing such benefits.
(b)    “Base Salary” shall mean the Executive’s annual base salary with the
Company as in effect from time to time.
(c)    “Board” shall mean the board of directors of Orion or a committee of such
Board authorized to act on its behalf in certain circumstances, including the
Compensation Committee of the Board.
(d)    “Cause” shall mean a good faith finding by the Board that Executive has
(i) failed, neglected, or refused to perform the lawful employment duties
related to his position or as from time to time assigned to him (other than due
to Disability); (ii) committed any willful, intentional, or grossly negligent
act having the effect of materially injuring the interest, business, or
reputation of the Company; (iii) violated or failed to comply in any material
respect with the Company’s published rules, regulations, or policies, as in
effect or amended from time to time; (iv) committed an act constituting a felony
or misdemeanor involving moral turpitude, fraud, theft, or dishonesty; (v)
misappropriated or embezzled any property of the Company (whether or not an act
constituting a felony or misdemeanor); or (vi) breached any material provision
of this Agreement or any other applicable confidentiality, non-compete,
non-solicit, general release, covenant not-to-sue, or other agreement with the
Company.
(e)    “Change of Control” shall mean and be limited to any of the following:
(i)    any Person (other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the Effective Date, pursuant to express
authorization by the Board that refers to this exception) representing twenty
percent (20%) or more of either the then outstanding shares of common stock


2



--------------------------------------------------------------------------------





of the Company or the combined voting power of the Company’s then outstanding
voting securities; or
(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors of the Company then serving: (A) individuals who, on
the Effective Date, constituted the Board and (B) any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company, as such
terms are used in Rule 14a‑11 of Regulation 14A under the Act) whose appointment
or election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the Effective Date,
or whose appointment, election or nomination for election was previously so
approved (collectively the “Continuing Directors”); provided, however, that
individuals who are appointed to the Board pursuant to or in accordance with the
terms of an agreement relating to a merger, consolidation, or share exchange
involving the Company (or any direct or indirect subsidiary of the Company)
shall not be Continuing Directors for purposes of this Agreement until after
such individuals are first nominated for election by a vote of at least
two-thirds (2/3) of the then Continuing Directors and are thereafter elected as
directors by the shareholders of the Company at a meeting of shareholders held
following consummation of such merger, consolidation, or share exchange; and,
provided further, that in the event the failure of any such persons appointed to
the Board to be Continuing Directors results in a Change of Control, the
subsequent qualification of such persons as Continuing Directors shall not alter
the fact that a Change of Control occurred; or
(iii)    the consummation of a merger, consolidation or share exchange of the
Company with any other corporation or the issuance of voting securities of the
Company in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company), in each case,
which requires approval of the shareholders of the Company, other than (A) a
merger, consolidation or share exchange which would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least fifty percent (50%) of the combined voting power
of the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the Effective Date, pursuant to express
authorization by the Board that refers to this exception) representing twenty
percent (20%) or more of either the then outstanding shares of common stock of
the Company or the combined voting power of the Company’s then outstanding
voting securities; or


3



--------------------------------------------------------------------------------







(iv)     the consummation of a plan of complete liquidation or dissolution of
the Company or a sale or disposition by the Company of all or substantially all
of the Company’s assets (in one transaction or a series of related transactions
within any period of 24 consecutive months), in each case, which requires
approval of the shareholders of the Company, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity at
least seventy-five percent (75%) of the combined voting power of the voting
securities of which are owned by Persons in substantially the same proportions
as their ownership of the Company immediately prior to such sale.
Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to own, directly or indirectly, in the same proportions as their
ownership in the Company, an entity that owns all or substantially all of the
assets or voting securities of the Company immediately following such
transaction or series of transactions.
For purposes of this Section 2(e):


(i)    the term “Person” shall mean any individual, firm, partnership,
corporation or other entity, including any successor (by merger or otherwise) of
such entity, or a group of any of the foregoing acting in concert;
(ii)    the terms “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations of the
Act;
(iii)    the term “Act” means the Securities Exchange Act of 1934, as amended;
and
(iv)    a Person shall be deemed to be the “Beneficial Owner” of any securities
which:
a)    such Person or any of such Person’s Affiliates or Associates has the right
to acquire (whether such right is exercisable immediately or only after the
passage of time) pursuant to any agreement, arrangement or understanding, or
upon the exercise of conversion rights, exchange rights, rights, warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, securities tendered pursuant to a
tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase;
b)    such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to vote or dispose of or has “beneficial ownership” of
(as determined pursuant to Rule l3d-3 of the General Rules and Regulations under
the Act), including pursuant to any agreement,


4



--------------------------------------------------------------------------------





arrangement or understanding; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, any security under this
clause b) as a result of an agreement, arrangement or understanding to vote such
security if the agreement, arrangement or understanding: (A) arises solely from
a revocable proxy or consent given to such Person in response to a public proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Act and (B) is not also then reportable on a
Schedule l3D under the Act (or any comparable or successor report); or
c)     are beneficially owned, directly or indirectly, by any other Person with
which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in clause b) above) or
disposing of any voting securities of the Company.
(f)    “COBRA” shall mean the provisions of Code Section 4980B.
(g)    “Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by rules and regulations issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the Code
shall be deemed to include reference to any successor provision thereto.
(h)    “Competitive Business Activity” shall mean the design and manufacture of
lighting systems and controls for industrial, commercial and agricultural
facilities.
(i)    “Disability” shall mean, subject to applicable law, a total and permanent
disability consisting of a mental or physical disability which precludes the
disabled Executive from performing the material and substantial duties of his
employment. Payment of benefits for total disability under a disability
insurance policy shall be conclusive as to the existence of total disability,
although such payments are not required in order to establish total disability
for purposes of this Agreement. The Executive has a “total and permanent
disability” if he is precluded by mental or physical disability for 180 days
during any twelve (12) month period. For purposes of this Agreement, an
Executive shall be deemed totally and permanently disabled at the end of such
180th day. In case of a disagreement as to whether an Executive is totally and
permanently disabled and, at the request of any party, the matter shall be
submitted to arbitration as provided for herein, and judgment upon the award may
be entered in any court having jurisdiction thereof. Any costs of such
proceedings (including the reasonable legal fees of the prevailing party) shall
be borne by the non-prevailing party to such arbitration.
(j)    “General Release” shall mean a release of all claims that Executive, and
anyone who may succeed to any claims of Executive, has or may have against
Orion, its board of directors, any of its subsidiaries or affiliates, or any of
their employees, directors, officers, employees, agents, plan sponsors,
administrators, successors (including the Successor), fiduciaries, or attorneys,
including but not limited to claims arising out of Executive’s employment with,
and termination of employment from, the Company, but excluding claims for (i)
severance payments and benefits due pursuant to this Agreement


5



--------------------------------------------------------------------------------





and (ii) any salary, bonus, equity, accrued vacation, expense reimbursement and
other ordinary payments or benefits earned or otherwise due with respect to the
period prior to the date of any Separation from Service. The General Release
shall be in a form that is reasonably acceptable to the Company or the Board.
(k)    “Good Reason” shall mean the occurrence of any of the following without
the consent of Executive: (i) a material diminution in the Executive’s Base
Salary; (ii) a material diminution in the Executive’s authority, duties or
responsibilities; (iii) a material change in the geographic location at which
the Executive must perform services; (iv) a material breach by Orion of any
provisions of this Agreement or any option agreement with the Company to which
the Executive is a party; or (v) the Company’s employment of Neal R. Verfuerth
as a senior executive officer of the Company.
(l)    “Separation from Service” or “Separated from Service” shall mean
Executive’s termination of employment from Orion and each entity that is
required to be included in Orion’s controlled group of corporations within the
meaning of Code Section 414(b), or that is under common control with Orion
within the meaning of Code Section 414(c); provided that the phrase “at least 50
percent” shall be used in place of the phrase “at least 80 percent” each place
it appears therein or in the regulations thereunder (collectively, “409A
affiliates”). Notwithstanding the foregoing:
(i)    If Executive takes a leave of absence for purposes of military leave,
sick leave or other bona fide leave of absence, Executive will not be deemed to
have incurred a Separation from Service for the first six (6) months of the
leave of absence, or if longer, for so long as Executive’s right to reemployment
is provided either by statute or by contract.
(ii)    Subject to paragraph (i), Executive shall incur a Separation from
Service when the level of bona fide services provided by Executive to Orion and
its 409A affiliates permanently decreases to a level of twenty percent (20%) or
less of the level of services rendered by Executive, on average, during the
immediately preceding 12 months of employment.
(iii)    If, following Executive’s termination of employment, Executive
continues to provide services to the Company or a 409A Affiliate in a capacity
other than as an employee, Executive will not be deemed to have Separated from
Service as long as Executive is providing bona fide services at a rate that is
greater than twenty percent (20%) of the level of services rendered by
Executive, on average, during the immediately preceding 12 months of service.
(m)    “Severance Payment” shall mean the Executive’s Base Salary at the time of
the Termination Date plus the average of the annual bonuses earned by the
Executive with respect to each of the three completed fiscal years of the
Company preceding the year in which the Termination Date occurs (or such lesser
number of fiscal years for which the Executive was employed by the Company, with
any partial year’s bonus being annualized with respect to such fiscal year)
multiplied by the severance multiplier set forth above; provided that if
Executive’s Termination Date occurs on or following a Change of Control, the
multiplier described above shall be increased to the post-Change of Control
severance multiplier set forth above and any reduction in Executive’s Base
Salary since the date of the Change of Control shall be ignored.


6



--------------------------------------------------------------------------------





(n)    “Successor” shall mean the person to which this Agreement is assigned
upon a Sale of Business within the meaning of Section 10.
(o)    “Termination Date” shall mean the date of the Executive’s termination of
employment from the Company, as further described in Section 4.
3.    Employment of Executive
(a)    Position.
(i)    Executive shall serve in the position set forth above in a full-time
capacity. In such position, Executive shall have such duties and authority as is
customarily associated with such position and shall have such other titles and
duties, consistent with Executive’s position, as may be assigned from time to
time by the Board.
(ii)    Executive will devote Executive’s full business time and best efforts to
the performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of the Board; provided that
nothing herein shall preclude Executive, subject to the prior approval of the
Board, from accepting appointment to or continue to serve on any board of
directors or trustees of any business organization or any charitable
organization; further provided in each case, and in the aggregate, that such
activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Section 7.
(b)    Base Salary. Orion shall pay Executive a Base Salary at the annual rate
set forth above for Fiscal Year 2018, payable in regular installments in
accordance with the Company’s usual payroll practices. Executive shall be
entitled to such increases in Executive’s base salary, if any, as may be
determined from time to time by the Board.
(c)    Bonus Incentives. Executive shall be entitled to participate in such
annual and/or long-term cash and equity incentive plans and programs of Orion as
are generally provided to the senior executives of Orion. The Executive may
further be entitled to participate in project-based bonus programs established
by the Board, with Executive receiving bonus payment(s) for the successful
completion of designated projects that are identified by the Board from time to
time. On and after a Change of Control, to assure that Executive will have an
opportunity to earn incentive compensation, the Executive shall be included in a
bonus plan of the Employer which shall satisfy the standards described below
(such plan, the “Bonus Plan”). Bonuses under the Bonus Plan shall be payable
with respect to achieving such financial, project-based or other goals
reasonably related to the business of the Company as the Company shall establish
(the “Goals”), all of which Goals shall be attainable, prior to the end of the
post-Change of Control renewal period (as set forth above), with approximately
the same degree of probability as the most attainable goals under the Company’s
bonus plan or plans, including project-based plans, as in effect at any time
during the 180-day period immediately prior to the Change of Control (whether
one or more, the “Company Bonus Plan”) and in view of the Company’s existing and
projected financial and business circumstances applicable at the time. The
amount of the bonus (the “Bonus


7



--------------------------------------------------------------------------------





Amount”) that Executive is eligible to earn under the Bonus Plan shall be no
less than 100% of the Executive’s target award provided in such Company Bonus
Plan (such bonus amount herein referred to as the “Targeted Bonus”), and in the
event the Goals are not achieved such that the entire Targeted Bonus is not
payable, the Bonus Plan shall provide for a payment of a Bonus Amount equal to a
portion of the Targeted Bonus reasonably related to that portion of the Goals
which were achieved. Payment of the Bonus Amount shall not be affected by any
circumstance occurring subsequent to the end of the post-Change of Control
renewal period, including termination of Executive’s employment.
(d)    Employee Benefits. Executive shall be entitled to participate in the
Company’s employee benefit plans (other than annual and/or long-term incentive
programs, which are addressed in subsection (c)) as in effect from time to time
on the same basis as those benefits are generally made available to other senior
executives of Orion. On and after a Change of Control, Executive shall be
included: (i) to the extent eligible thereunder (which eligibility shall not be
conditioned on Executive’s salary grade or on any other requirement which
excludes persons of comparable status to the Executive unless such exclusion was
in effect for such plan or an equivalent plan immediately prior to the Change in
Control of the Company), in any and all plans providing benefits for the
Company’s salaried employees in general (including but not limited to group life
insurance, hospitalization, medical, dental, and long-term disability plans) and
(ii) in plans provided to executives of the Company of comparable status and
position to Executive (including but not limited to deferred compensation,
split-dollar life insurance, supplemental retirement, stock option, stock
appreciation, stock bonus, cash bonus and similar or comparable plans);
provided, that, in no event shall the aggregate level of benefits under the
plans described in clause (i) and the plans described in clause (ii),
respectively, in which Executive is included be less than the aggregate level of
benefits under plans of the Company of the type referred to in such clause,
respectively, in which Executive was participating immediately prior to the
Change in Control.
(e)    Business Expenses. The reasonable business expenses incurred by Executive
in the performance of Executive’s duties hereunder shall be reimbursed by the
Company in accordance with Company policies.
(f)    Other Perquisites. Executive shall be entitled to receive the other
benefits and perquisites set forth in Exhibit A.
4.    Termination of Employment. Executive’s employment with the Company will
terminate during the term of the Agreement, and this Agreement will terminate on
the date of such termination, as follows:
(a)    Executive’s employment will terminate upon Executive’s death.
(b)    If Executive is Disabled, and if within thirty (30) days after Orion
notifies the Executive in writing that it intends to terminate the Executive’s
employment, the Executive shall not have returned to the performance of the
Executive’s duties hereunder on a full-time basis, Orion may terminate the
Executive’s employment, effective immediately following the end of such
thirty-day period.


8



--------------------------------------------------------------------------------





(c)    Orion may terminate Executive’s employment with or without Cause (other
than as a result of Disability which is governed by subsection (b)) by providing
written notice to Executive that indicates in reasonable detail the facts and
circumstances alleged to provide a basis for such termination. If the
termination is without Cause, Executive’s employment will terminate on the date
specified in the written notice of termination. If the termination is for Cause,
the Executive shall have thirty (30) days from the date the written notice is
provided, or such longer period as Orion may determine to be appropriate, to
cure any conduct or act, if curable, alleged to provide grounds for termination
of Executive’s employment for Cause. If the alleged conduct or act constituting
Cause is not curable, Executive’s employment will terminate on the date
specified in the written notice of termination. If the alleged conduct or act
constituting Cause is curable but Executive does not cure such conduct or act
within the specified time period, Executive’s employment will terminate on the
date immediately following the end of the cure period. Notwithstanding the
foregoing, a determination of Cause shall only be made in good faith by the
Board, and after a Change of Control, by the Board of Directors of the
Successor, which may terminate Executive for Cause only after providing
Executive (i) written notice as set forth above, (ii) the opportunity to appear
before such board and provide rebuttal to such proposed termination, and (iii)
written notice following such appearance confirming such termination and
certifying that the decision to terminate Executive for Cause was approved in
good faith by at least sixty-six percent (66%) of the members of such board,
excluding Executive. Unless otherwise directed by Orion, from and after the date
of the written notice of proposed termination, Executive shall be relieved of
his duties and responsibilities and shall be considered to be on a paid leave of
absence pending any final action by the Board or the Board of Directors of the
Successor confirming such proposed termination.
(d)    Executive may terminate his employment for or without Good Reason by
providing written notice of termination to Orion that indicates in reasonable
detail the facts and circumstances alleged to provide a basis for such
termination. If Executive is alleging a termination for Good Reason, Executive
must provide written notice to Orion of the existence of the condition
constituting Good Reason within ninety (90) days of the initial existence of
such condition, and Orion must have a period of at least thirty (30) days
following receipt of such notice to cure such condition. If such condition is
not cured by Orion within such thirty-day period, Executive’s termination of
employment from the Company shall be effective on the date immediately following
the end of such cure period.
5.    Payments upon Termination.
(a)    Entitlement to Severance. Subject to the other terms and conditions of
this Agreement, Executive shall be entitled to the Accrued Benefits, and to the
severance benefits described in subsection (c), in either of the following
circumstances while this Agreement is in effect:
(i)    Executive’s employment is terminated by Orion without Cause, except in
the case of death or Disability; or
(ii)    Executive terminates his employment with the Company for Good Reason.


9



--------------------------------------------------------------------------------





If Executive dies after receiving a notice by Orion that Executive is being
terminated without Cause, or after providing notice of termination for Good
Reason, the Executive’s estate, heirs and beneficiaries shall be entitled to the
Accrued Benefits and the severance benefits described in subsection (c) at the
same time such amounts would have been paid or benefits provided to Executive
had he lived.


(b)    General Release Requirement. As an additional prerequisite for receipt of
the severance benefits described in subsection (c), Executive must execute,
deliver to Orion, and not revoke (to the extent Executive is allowed to do so) a
General Release.
(c)    Severance Benefits; Timing and Form of Payment. Subject to the
limitations imposed by Section 6, if Executive is entitled to severance
benefits, then:
(i)    Company shall pay Executive the Severance Payment in a lump sum within
ten (10) days following the Executive’s Separation from Service, or if later,
the date on which the General Release is no longer revocable, or if later, the
date on which the amount payable under Section 6 is determined, but in no event
may be payment be made more than 2½ months after the year in which Executive’s
Separation from Service occurs;
(ii)    At the same time that the Severance Payment is made, Company shall pay
Executive a lump sum amount equal to the Executive’s annual target cash bonus
opportunity (if any) as established by the Board or the Compensation Committee
of the Board for the fiscal year in which the Separation from Service occurs,
multiplied by a fraction, the numerator of which is the number of days that have
elapsed during the annual performance period to the date of the Executive’s
Separation from Service and the denominator of which is 365; and
(iii)    Executive shall be entitled to pay premiums for COBRA continuation
coverage for the length of such coverage at the same rate as is being charged to
active employees for similar coverage.
All payments shall be subject to payroll taxes and other withholdings in
accordance with the Company’s (or the applicable employer of record’s) standard
payroll practices and applicable law.


(d)    Other Termination of Employment. If Executive’s employment terminates for
any reason other than those described in subsection (a), the Executive (or the
Executive’s estate in the event of his death), shall be entitled to receive only
the Accrued Benefits. Executive must be terminated for Cause pursuant to and in
accordance with Section 4(c) of this Agreement in order for the consequences of
such a Cause termination to apply to Executive under any stock option or similar
equity award agreement with the Company to which Executive is then a party. The
Company’s obligations under this Section 5 shall survive the termination of this
Agreement.
6.    Limitations on Severance Payments and Benefits. Notwithstanding any other
provision of this Agreement, if any portion of the Severance Payment or any
other payment under this Agreement, or under any other agreement with or plan of
the Company (in the aggregate “Total Payments”), would constitute an “excess
parachute payment,” then the Total Payments to


10



--------------------------------------------------------------------------------





be made to Executive shall be reduced such that the value of the aggregate Total
Payments that Executive is entitled to receive shall be One Dollar ($1) less
than the maximum amount which Executive may receive without becoming subject to
the tax imposed by Code Section 4999 or which the Company may pay without loss
of deduction under Code Section 280G(a); provided that the foregoing reduction
in the amount of Total Payments shall not apply if the After-Tax Value to
Executive of the Total Payments prior to reduction in accordance herewith is
greater than the After-Tax Value to Executive if Total Payments are reduced in
accordance herewith. For purposes of this Agreement, the terms “excess parachute
payment” and “parachute payments” shall have the meanings assigned to them in
Code Section 280G, and such “parachute payments” shall be valued as provided
therein. Present value for purposes of this Agreement shall be calculated in
accordance with Code Section 1274(b)(2). Within twenty (20) business days
following delivery of the notice of termination or notice by Orion to Executive
of its belief that there is a payment or benefit due Executive that will result
in an excess parachute payment as defined in Code Section 280G, Executive and
Orion, at Orion’s expense, shall obtain the opinion (which need not be
unqualified) of nationally recognized tax counsel selected by Orion’s
independent auditors and acceptable to Executive in Executive’s sole discretion,
which opinion sets forth: (A) the amount of the Base Period Income, (B) the
amount and present value of Total Payments, (C) the amount and present value of
any excess parachute payments without regard to the limitations of this Section
6, (D) the After-Tax Value of the Total Payments if the reduction in Total
Payments contemplated under this Section 6 did not apply, and (E) the After-Tax
Value of the Total Payments taking into account the reduction in Total Payments
contemplated under this Section 6. As used in this Section 6, the term “Base
Period Income” means an amount equal to Executive’s “annualized includible
compensation for the base period” as defined in Code Section 280G(d)(1). For
purposes of such opinion, the value of any noncash benefits or any deferred
payment or benefit shall be determined by Orion’s independent auditors in
accordance with the principles of Code Sections 280G(d)(3) and (4), which
determination shall be evidenced in a certificate of such auditors addressed to
Orion and Executive. For purposes of determining the After-Tax Value of Total
Payments, Executive shall be deemed to pay federal income taxes and employment
taxes at the highest marginal rate of federal income and employment taxation in
the calendar year in which the Termination Payment is to be made and state and
local income taxes at the highest marginal rates of taxation in the state and
locality of Executive’s domicile for income tax purposes on the date the
Termination Payment is to be made, net of the maximum reduction in federal
income taxes that may be obtained from deduction of such state and local taxes.
Such opinion shall be dated as of the Termination Date and addressed to Orion
and Executive and shall be binding upon the Company and Executive. If such
opinion determines that there would be an excess parachute payment and that the
After-Tax Value of the Total Payments taking into account the reduction
contemplated under this Section is greater than the After-Tax Value of the Total
Payments if the reduction in Total Payments contemplated under this Section did
not apply, then the Termination Payment hereunder or any other payment
determined by such counsel to be includible in Total Payments shall be reduced
or eliminated as specified by Executive in writing delivered to Orion within
five (5) business days of Executive’s receipt of such opinion or, if Executive
fails to so notify Orion, then as Orion shall reasonably determine, so that
under the bases of calculations set forth in such opinion there will be no
excess parachute payment. If such legal counsel so requests in connection with
the opinion required by this Section, Executive and Orion shall obtain, at
Orion’s expense, and the legal counsel may rely on in providing the opinion, the
advice of a firm of recognized executive compensation consultants as to the
reasonableness of any item of compensation to be received by Executive.
Notwithstanding the foregoing, the provisions of this Section 6, including the
calculations, notices and opinions provided for herein, shall be based upon the
conclusive presumption that the following are reasonable: (1) the compensation
and


11



--------------------------------------------------------------------------------





benefits provided for in Section 3 and (2) any other compensation, including but
not limited to the Accrued Benefits, earned prior to the date of Executive’s
Separation from Service by the Executive pursuant to the Company’s compensation
programs if such payments would have been made in the future in any event, even
though the timing of such payment is triggered by the Change in Control or the
Executive’s Separation from Service. If the provisions of Code Sections 280G and
4999 are repealed without succession, then this Section 6 shall be of no further
force or effect.
7.    Covenants by Executive.
(a)    Confidentiality and Non-Disclosure. During Executive’s employment with
the Company and for a period of two years following Executive’s Separation from
Service, he agrees that he will not, except in furtherance of the business of
the Company, disclose, furnish, or make available to any person or use for the
benefit of himself or any other person any confidential or proprietary
information or data of the Company including, but not limited to, trade secrets,
customer and supplier lists, pricing policies, operational methods, marketing
plans or strategies, product development techniques or plans, business
acquisition or disposition plans, new personnel employment plans, methods of
manufacture, technical process, and formulae, designs and design projects,
inventions and research projects and financial budgets and forecasts except (i)
information which at the time is available to others in the business or
generally known to the public other than as a result of disclosure by Executive
not permitted hereunder, and (ii) when required to do so by a court of competent
jurisdiction, by any governmental agency or by any administrative, legislative
or regulatory body; provided that in this instance Executive shall make
reasonable efforts to inform the Company of any such request prior to any
disclosure so as to permit the Company a meaningful opportunity to seek a
protective order or similar adjudication. Upon termination of his employment
with the Company, Executive will immediately return to the Company all written
or electronically stored confidential or proprietary information in whatever
format it is contained.
(b)    Non-Competition/Non-Solicitation.
(i)    During Executive’s employment with the Company and for a period of two
years following Executive’s Separation from Service, Executive agrees not to
directly or indirectly engage, or assist any business or entity, in Competitive
Business Activity in any capacity, including without limitation as an employee,
officer, or director of, or consultant or advisor to, any person or entity
engaged directly or indirectly in a business which engages in Competitive
Business Activity, in North America or anywhere that Orion or its Successor does
business at the time of Executive’s termination of employment, without the
written consent of the Board.
(ii)    During Executive’s employment with the Company and for a period of two
(2) years following Executive’s Separation from Service, Executive agrees not
to, in any form or manner, directly or indirectly, on his own behalf or in
combination with others (1) solicit, induce or influence any customer, supplier,
lender, lessor or any other person with a business relationship with the Company
to discontinue or reduce the extent of such business relationship, or (2)
recruit, solicit or otherwise induce or influence any employee of the Company to
discontinue their employment with the Company.


12



--------------------------------------------------------------------------------





(c)    Disclosure and Assignment to the Company of Inventions and Innovations.
(i)    Executive agrees to disclose and assign to the Company as the Company’s
exclusive property, all inventions and technical or business innovations,
including but not limited to all patentable and copyrightable subject matter
(collectively, the “Innovations”) developed, authored or conceived by Executive
solely or jointly with others during the period of Executive’s employment,
including during Executive’s employment prior to the date of this Agreement, (1)
that are along the lines of the business, work or investigations of the Company
to which Executive’s employment relates or as to which Executive may receive
information due to Executive’s employment with the Company, or (2) that result
from or are suggested by any work which Executive may do for the Company or (3)
that are otherwise made through the use of Company time, facilities or
materials. To the extent any of the Innovations is copyrightable, each such
Innovation shall be considered a “work for hire.”
(ii)    Executive agrees to execute all necessary papers and otherwise provide
proper assistance (at the Company’s expense), during and subsequent to
Executive’s employment, to enable the Company to obtain for itself or its
nominees, all right, title, and interest in and to patents, copyrights,
trademarks or other legal protection for such Innovations in any and all
countries.
(iii)    Executive agrees to make and maintain for the Company adequate and
current written records of all such Innovations;
(iv)    Upon any termination of Executive’s employment, employee agrees to
deliver to the Company promptly all items which belong to the Company or which
by their nature are for the use of Company employees only, including, without
limitation, all written and other materials which are of a secret or
confidential nature relating to the business of the Company.
(v)    In the event Company is unable for any reason whatsoever to secure
Executive’s signature to any lawful and necessary documents required, including
those necessary for the assignment of, application for, or prosecution of any
United States or foreign application for letters patent or copyright for any
Innovation, Executive hereby irrevocably designates and appoints Company and its
duly authorized officers and agents as Executive’s agent and attorney-in-fact,
to act for and in Executive’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
assignment, prosecution, and issuance of letters patent or registration of
copyright thereon with the same legal force and effect as if executed by
Executive. Executive hereby waives and quitclaims to Company any and all claims,
of any nature whatsoever, which Executive may now have or may hereafter have for
infringement of any patent or copyright resulting from any such application.
(d)    Remedies Not Exclusive. In the event that Executive breaches any terms of
this Section 7, Executive acknowledges and agrees that said breach may result in
the immediate and irreparable harm to the business and goodwill of the Company
and that


13



--------------------------------------------------------------------------------





damages, if any, and remedies of law for such breach may be inadequate and
indeterminable. The Company, upon Executive’s breach of this Section 7, shall
therefore be entitled (in addition to and without limiting any other remedies
that the Company may seek under this Agreement or otherwise at law or in equity)
to (1) seek from any court of competent jurisdiction equitable relief by way of
temporary or permanent injunction and without being required to post a bond, to
restrain any violation of this Section 7, and for such further relief as the
court may deem just or proper in law or equity, and (2) in the event that the
Company shall prevail, its reasonable attorneys fees and costs and other
expenses in enforcing its rights under this Section 7.
(e)    Severability of Provisions. If any restriction, limitation, or provision
of this Section 7 is deemed to be unreasonable, onerous, or unduly restrictive
by a court of competent jurisdiction, it shall not be stricken in its entirety
and held totally void and unenforceable, but shall remain effective to the
maximum extent possible within the bounds of the law. If any phrase, clause or
provision of this Section 7 is declared invalid or unenforceable by a court of
competent jurisdiction, such phrase, clause, or provision shall be deemed
severed from this Section 7, but will not affect any other provision of this
Section 7, which shall otherwise remain in full force and effect. The provisions
of this Section 7 are each declared to be separate and distinct covenants by
Executive.
8.    Notice. Any notice, request, demand or other communication required or
permitted herein will be deemed to be properly given when personally served in
writing or when deposited in the United States mail, postage prepaid, addressed
to Executive at the address appearing at the end of this Agreement and to the
Company with attention to the Chief Executive Officer of Orion and the Corporate
Secretary. Either party may change its address by written notice in accordance
with this paragraph.
9.    Set Off; Mitigation. The Company’s obligation to pay Executive the amounts
and to provide the benefits hereunder shall be subject to set-off, counterclaim
or recoupment of amounts owed by Executive to the Company. However, Executive
shall not be required to mitigate the amount of any payment provided for
pursuant to this Agreement by seeking other employment or otherwise.
10.    Benefit of Agreement. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective executors, administrators,
successors and assigns. If Orion experiences a Change of Control, or otherwise
sells, assigns or transfers all or substantially all of its business and assets
to any person or if Orion merges into or consolidates or otherwise combines
(where Orion does not survive such combination) with any person (any such event,
a “Sale of Business”), then Orion shall assign all of its right, title and
interest in this Agreement as of the date of such event to such person, and
Orion shall cause such person, by written agreement in form and substance
reasonably satisfactory to Executive, to expressly assume and agree to perform
from and after the date of such assignment all of the terms, conditions and
provisions imposed by this Agreement upon the Company. Failure of Orion to
obtain such agreement prior to the effective date of such Sale of Business shall
be a breach of this Agreement constituting “Good Reason” hereunder, except that
for purposes of implementing the foregoing the date upon which such Sale of
Business becomes effective shall be the Termination Date. In case of such
assignment by Orion and of assumption and agreement by such person, as used in
this Agreement, “Orion” shall thereafter mean the person which executes and
delivers the agreement provided for in this Section 10 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law,


14



--------------------------------------------------------------------------------





and this Agreement shall inure to the benefit of, and be enforceable by, such
person. Executive shall, in his discretion, be entitled to proceed against any
or all of such persons, any person which theretofore was such a successor to
Orion, and Orion (as so defined) in any action to enforce any rights of
Executive hereunder. Except as provided in this Section 10, this Agreement shall
not be assignable by Orion. This Agreement shall not be terminated by the
voluntary or involuntary dissolution of Orion.
11.    Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement that cannot be mutually resolved by
the Executive and the Company, including any dispute as to the calculation of
the Executive’s Benefits, Base Salary, Bonus Amount or any Severance Payment
hereunder, shall be submitted to arbitration in Milwaukee, Wisconsin, in
accordance with the procedures of the American Arbitration Association. The
determination of the arbitrator shall be conclusive and binding on the Company
and the Executive, and judgment may be entered on the arbitrator’s award in any
court having jurisdiction.
12.    Applicable Law and Jurisdiction. This Agreement is to be governed by and
construed under the laws of the United States and of the State of Wisconsin
without resort to Wisconsin’s choice of law rules. Each party hereby agrees that
the forum and venue for any legal or equitable action or proceeding arising out
of, or in connection with, this Agreement will lie in the appropriate federal or
state courts in the State of Wisconsin and specifically waives any and all
objections to such jurisdiction and venue.
13.    Captions and Paragraph Headings. Captions and paragraph headings used
herein are for convenience only and are not a part of this Agreement and will
not be used in construing it.
14.    Invalid Provisions. Subject to Section 7(e), should any provision of this
Agreement for any reason be declared invalid, void, or unenforceable by a court
of competent jurisdiction, the validity and binding effect of any remaining
portion will not be affected, and the remaining portions of this Agreement will
remain in full force and effect as if this Agreement had been executed with said
provision eliminated.
15.    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
16.    Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter of this Agreement except where other
agreements are specifically noted, adopted, or incorporated by reference. This
Agreement supersedes the Prior Agreement and any and all other agreements
(including with respect to the definition of Cause and the process for Cause
termination, any stock option or similar equity award agreements with the
Company to which Executive may now or hereafter be a party), either oral or in
writing, between the parties hereto with respect to the employment of Executive
by Company, and all such agreements shall be void and of no effect. In
connection with the execution and effectiveness of this Agreement, the Executive
hereby waives all rights under the terms of the Prior Agreement and any and all
other agreements, whether in oral and writing, with respect to the employment of
Executive by Company. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, oral or otherwise, have
been made by any party, or anyone acting on behalf of any


15



--------------------------------------------------------------------------------





party, which are not embodied herein, and that no other agreement, statement, or
promise not contained in this Agreement will be valid or binding.
17.    Modification. This Agreement may not be modified or amended by oral
agreement, but only by an agreement in writing signed by Orion and Executive.
18.    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.


16



--------------------------------------------------------------------------------







EXECUTIVE




/s/ Michael J. Potts            
Michael J. Potts




                    
Address


ORION ENERGY SYSTEMS, INC.


By:    /s/ John H. Scribante            


Name:    John H. Scribante            


Title:    Chief Executive Officer        




17



--------------------------------------------------------------------------------





EXHIBIT A




Executive:        Michael J. Potts




Benefits and Perquisites*


* Note: The listed benefits and perquisites are in addition to those generally
made available to all other senior executives of Orion under the Company’s
employee benefit plans (other than annual and long-term cash and equity
incentive plans, which are addressed in Section 3(c) of the Agreement) as in
effect from time to time. Executive is entitled to participate in such benefit
plans on the same basis as those benefits are generally made available to other
senior executives of Orion. Currently, such company-wide benefits include: (i)
401(k) Plan; (ii) group short term disability insurance; and (iii) group health
and prescription drug insurance.




Benefit                            Amount


1.
Automobile Allowance                $1,000/month



2.
Life Insurance                     $1,000,000 (face value)



3.
The Company will continue to provide the Executive with limited family health
insurance plan coverage, or equivalent, after his departure from the Company and
pay the employer portion until Executive is eligible for Medicare coverage.







18

